NO. 12-14-00078-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JENNIFER A. LACKEY,                              §      APPEAL FROM THE
APPELLANT

V.                                               §      COUNTY COURT AT LAW #2

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
          Appellant attempts to appeal her conviction for misdemeanor driving while intoxicated.
We dismiss for want of jurisdiction.
          Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice
of appeal is filed within thirty days after sentence is imposed in open court. TEX. R. APP. P.
26.2(a)(1). In this case, sentence was imposed in open court on February 19, 2014. Therefore,
Appellant’s notice of appeal was due to have been filed on or before March 21, 2014. However,
Appellant did not file her notice of appeal until April 16, 2014, and did not file a motion for
extension of time to file the notice of appeal as permitted by Texas Rule of Appellate Procedure
26.3. See TEX. R. APP. P. 26.3 (appellate court may extend time for filing notice of appeal if,
within fifteen days after deadline for filing notice of appeal, appellant files notice of appeal in
trial court and motion complying with Texas Rule of Appellate Procedure 10.5(b) in appellate
court).
          On April 17, 2014, this court notified Appellant that her notice of appeal was untimely
and that there was no timely motion for an extension of time to file the notice of appeal as
permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before April 28, 2014, the information filed in this appeal was amended to show the
jurisdiction of this court. This deadline has now passed, the information in this appeal has not
been amended to show the jurisdiction of this court, and Appellant has not otherwise responded
to this court’s April 17, 2014 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered April 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 30, 2014


                                         NO. 12-14-00078-CR


                                     JENNIFER A. LACKEY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                            Appeal from the County Court at Law No 2
                       of Smith County, Texas (Tr.Ct.No. 002-82998-13)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.